DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 86 is objected to because of the following informalities:  the claim limitation “a tissue” in lines 2 and 4 should be amended to read –the --.  Appropriate correction is required.
Claim 87 is objected to because of the following informalities:  the claim limitation “an imaging portion of a device” in lines 1-2 and 3 should be amended to read – the imaging portion of the device --.  Appropriate correction is required.
Claim 87 is objected to because of the following informalities:  the claim limitation “a subject’s body” in lines 2 and 3should be amended to read –the --.  Appropriate correction is required.
Claim 89 is objected to because of the following informalities:  the claim limitation “an imaging portion of a device” in lines 1-2  should be amended to read – the imaging portion of the device --.  Appropriate correction is required.
Claim 90 is objected to because of the following informalities:  the claim limitation “an image in line 2 should be amended to read –the --.  Appropriate correction is required.
Claim 91 is objected to because of the following informalities:  the claim limitation “a display” in line 2  should be amended to read –the --.  Appropriate correction is required.
Claim 92 is objected to because of the following informalities:  the claim limitation “a display” in line 2  should be amended to read –the --.  Appropriate correction is required.
Claim 94 is objected to because of the following informalities:  the claim limitation “a display” in line 2  should be amended to read –the --.  Appropriate correction is required.
Claim 94 is objected to because of the following informalities:  the claim limitation “the  light transducer” in line 5  should be amended to read –a light transducer--.  Appropriate correction is required.
Claim 95 is objected to because of the following informalities:  the claim limitation “an image in line 2 should be amended to read –the --.  Appropriate correction is required.
Claim 96 is objected to because of the following informalities:  the claim limitation “an image in line 2 should be amended to read –the --.  Appropriate correction is required.
Claim 98 is objected to because of the following informalities:  the claim limitation “a display” in line 2  should be amended to read –the --.  Appropriate correction is required.

Claim 102 is objected to because of the following informalities:  the claim limitation “a tissue” in line 2  should be amended to read –the --.  Appropriate correction is required.
Claim 102 is objected to because of the following informalities:  the claim limitation “a field of view” in line 5  should be amended to read –the --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for positioning...” in claim 104;
“means for emitting at least one of infrared...” in claim 104;
“means for receiving...” in claim 104;
“means for processing...” in claim 104;
“means for emitting the image data...” in claim 104;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8, 187, 189. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and U.S. Patent No. 8, 187, 189 are directed to an optical imaging system and method comprising light emitter, receiver, circuitry (processor) for processing the imaging data. 

Claims 85-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10, 448, 815. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present Application and U.S. Patent No. 10, 448, 815are directed to an optical imaging system and method comprising light emitter, receiver, circuitry (processor) for processing the imaging data.  Furthermore, the claims of US Patent No. 10, 448, 815 is narrower than the claims of current application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 85-87, 89, 92, 94, 96-101, and 103-14 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Rava et al. (US 6,690,966; hereinafter Rava).
Regarding claim 85, Rava discloses a method of molecular spectroscopy to provide for the diagnosis of tissue.  Rava shows a method of obtaining in vivo images (see col. 7, lines 31-33; col. 12, lines 36-39), comprising: positioning at least an imaging portion of a device into an in vivo region within a subject’s body (fig. 1B shows a imaging and ablation catheter 10 placed inside a lumen 30 of a subject); emitting at least  one of infrared or near infrared illuminating light from the imaging portion of the device onto a tissue within the subject’s body proximate the imaging portion (see fig. 1A, 1B and 16A; col. 2, lines 12-41); receiving reflected light at the imaging portion of the device that is reflected from the tissue (see fig. 1A, 1B and 16A; col. 2, lines 12-41); processing the receiving reflected light to provide imaging data indicative of an image of the tissue (see col. 7, lines 31-33; col. 12, lines 36-39); emitting the imaging data indicative of the image of the tissue from the in vivo region to a display external to the subject’s body for display (see 223 in fig. 1A).
Regarding claim 86, Rava shows projecting ablation energy onto tissue as part of an ablation operation (see col. 5, lines 25-36).
Regarding claim 87, Rava shows positioning at least an imaging portion of a device into a blood vessel within a subject’s body (see abstract; fig. 1B and 16A).
Regarding claim 89, Rava shows positioning a light conductive structure between a light transducer and the tissue within the subject’s body (see fig. 1B).
Regarding claim 92, Rava shows deploying a transmitting device at least partly within a field of view of the imaging portion of the device (see col. 7, lines 50-67).
Regarding claim 94, Rava shows emitting the imaging data indicative of the image of the tissue from the in vivo region via a lens and the light transducer (see col. 7, lines 50-67 and fig. 1A).
Regarding claim 96, Rava shows processing the received reflected light to provide imaging data including optical-range frequency information from the image of the tissue (col. 2, lines 27-51).
Regarding claim 97, Rava shows displaying the image of the tissue at the display external to the subject’s body (see 223 in fig. 1A).
Regarding claim 98, Rava shows passing the image data indicative of the image of the tissue out of the subject’s body via a portion of the at leave on of a vein or an artery (see col. 2, lines 12-27).
Regarding claim 99, Rava shows urging the light transducer toward the tissue within a field of view of the light transducer while emitting at least one of infrared or near-infrared illuminating light from the light transducer of the device (see fig. 1A; see col. 7, lines 50-67).
Regarding claim 100, Rava shows receiving at least a portion of the receiving reflected light via the light transducer (see fig. 1A; see col. 7, lines 50-67).
Regarding claim 101, Rava shows receiving at least a portion of the reflecting light via one or more other transducers arranged in a common grid with the light transducer (see fig. 1A).
Regarding claim 103, Rava discloses a method of molecular spectroscopy to provide for the diagnosis of tissue.  Rava shows a system (see fig. 1A) comprising: circuitry for positioning at least an imaging portion of a device into an in vivo region within a subject’s body (fig. 1B shows a imaging and ablation catheter 10 placed inside a lumen 30 of a subject); circuitry for emitting at least one of infrared or near-infrared illuminating light from the imaging portion of the device onto a tissue within the subject’s body proximate the imaging portion (see fig. 1A, 1B and 16A; col. 2, lines 12-41)); circuitry for receiving reflected light at the imaging portion of the device that is reflected from the tissue (see fig. 1A, 1B and 16A; col. 2, lines 12-41); circuitry for processing the received reflected light to provide imaging data indicative of an image of the tissue (see col. 7, lines 31-33; col. 12, lines 36-39); and circuitry for emitting the imaging data indicative of the image of the tissue from the in vivo region to a display external to the subject’s body for display (see 223 in fig. 1A).

Regarding claim 104, Rava discloses a method of molecular spectroscopy to provide for the diagnosis of tissue.  Rava shows a system (see fig. 1A) comprising: means for positioning at least an imaging portion of a device into an in vivo region within a subject’s body (fig. 1B shows a imaging and ablation catheter 10 placed inside a lumen 30 of a subject); means for emitting at least one of infrared or near-infrared illuminating light from the imaging portion of the device onto a tissue within the subject’s body proximate the imaging portion (see fig. 1A, 1B and 16A; col. 2, lines 12-41); means for receiving reflected light at the imaging portion of the device that is reflected from the tissue; means for processing the received reflected light to provide imaging data indicative of an image of the tissue (see col. 7, lines 31-33; col. 12, lines 36-39); and circuitry for emitting the imaging data indicative of the image of the tissue from the in vivo region to a display external to the subject’s body for display (see 223 in fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 88 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US 6,690,966; hereinafter Rava) in view of Sweezer et al. (US 5,810,757; hereinafter Sweezer).
Regarding claim 88, Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state removing a volume of fluid from the a filed of view of the imaging portion of the device. 
Sweezer discloses a catheter system.  Sweezer teaches removing a volume of blood from a filed of view (see abstract).
Therefore, it would have been obvious to one of oridnay skill in the art, at the time the invention was made, to have utilized the teaching of removing a volume of blood from a filed of view in the invention of Rava, as taught by Sweezer, to provide less obstructed image of blood vessel. 
Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US 6,690,966; hereinafter Rava) in view of Moreno et al. (US 2001/0047137; hereinafter Moreno).

Regarding claim 90, Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state providing shape information of one or more features of the tissue. 
Moreno discloses an optical system.  Moreno teaches providing shape information of one or more features of the tissue (see par. [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized providing shape information of one or more features of the tissue in the invention of Rava, as taught by Moreno, to be able to detect vulnerable atherosclerotic plaques. 

Claim 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US 6,690,966; hereinafter Rava) in view of LaFontaine et al. (US 6,026,814; hereinafter LaFountaine).
Regarding claim 91 Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state using an antenna. 
LaFountaine teaches using an antenna (see col. 6, lines 25-27).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using an antenna in the invention of Rava, as taught by LaFountaine, to be able to provide a less intrusive method for imaging a blood vessel. 
 

Claims 93 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US 6,690,966; hereinafter Rava) in view of Bonner et al. (US 2004/0082850; hereinafter Bonner).
Regarding claim 93, Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state receiving at least a portion of the reflected light that is reflected from on or more tissue outside the intravascular system. 
Bonner teaches receiving at least a portion of the reflected light that is reflected from on or more tissue outside the intravascular system (see par. [0040], [0107], [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of receiving at least a portion of the reflected light that is reflected from on or more tissue outside the intravascular system in the invention of Rava, as taught by Bonner, to be able to diagnose other part of the subject’s body. 
Regarding claim 95, Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state processing the received reflected light to provide imaging data including an anatomical reference structure relative to the tissue.  
Bonner teaches processing the received reflected light to provide imaging data including an anatomical reference structure relative to the tissue (see abstract; par. [0039], [0040], [0044].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of processing the received reflected light to provide imaging data including an anatomical reference structure relative to the tissue in the invention of Rava, as taught by Bonner, to be able to diagnose a occlusion in a blood vessel.  

Claim 102 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US 6,690,966; hereinafter Rava) in view of Deckelbaum et al. (US 4,981,138; hereinafter Deckelbaum).

Regarding claim 102, Rava discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state ablation operating using at least one of infrared or near-infrared illuminating light. 
Deckelbaum discloses endoscopic fiberoptic fluorescence spectrometer (see col. 5, lines 10-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of ablation operating using at least one of infrared or near-infrared illuminating light in the invention of Rava, as taught by Deckelbaum, to to be able to use the same light source for imaging and ablation which would save cost in manufacturing the system, and to provide satisfactory experimental results in ablating plaque.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793